Name: 81/1014/EEC: Council Decision of 15 December 1981 adopting a second research and development programme for the European Economic Community in the field of textiles and clothing (Indirect Action 1981 to 1983)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-23

 Avis juridique important|31981D101481/1014/EEC: Council Decision of 15 December 1981 adopting a second research and development programme for the European Economic Community in the field of textiles and clothing (Indirect Action 1981 to 1983) Official Journal L 367 , 23/12/1981 P. 0029****( 1 ) OJ NO C 147 , 16 . 6 . 1980 , P . 130 . ( 2 ) OJ NO C 247 , 1 . 10 . 1979 , P . 17 . ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 2 . ( 4 ) OJ NO L 111 , 30 . 4 . 1975 , P . 34 . ( 5 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 6 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 15 DECEMBER 1981 ADOPTING A SECOND RESEARCH AND DEVELOPMENT PROGRAMME FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF TEXTILES AND CLOTHING ( INDIRECT ACTION 1981 TO 1983 ) ( 81/1014/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS ON 14 JANUARY 1974 THE COUNCIL ADOPTED A RESOLUTION ON THE COORDINATION OF NATIONAL POLICIES AND THE DEFINITION OF PROJECTS OF INTEREST TO THE COMMUNITY IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ); WHEREAS , PURSUANT TO ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS INTER ALIA THE TASK OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES AND A CONTINUOUS AND BALANCED EXPANSION ; WHEREAS THE COUNCIL ON 14 APRIL 1975 ADOPTED A PROGRAMME OF TECHNOLOGICAL RESEARCH IN THE TEXTILE SECTOR ( 4 ) WHICH HAS ESTABLISHED A FRAMEWORK OF COOPERATION WITHIN THE TEXTILES AND CLOTHING INDUSTRY ; WHEREAS THE PROGRAMME WHICH IS THE SUBJECT OF THIS DECISION HAS AS ITS MAIN OBJECTIVES THE IMPROVEMENT OF THE COMPETITIVENESS OF THE COMMUNITY TEXTILES AND CLOTHING INDUSTRY AS WELL AS OF WORKING AND PRODUCTION CONDITIONS THROUGH THE INTRODUCTION OF NEW METHODS , MACHINERY OR PRODUCTS AND OF ENERGY-SAVING TECHNIQUES ; WHEREAS , ACCORDINGLY , THE RESEARCH PROGRAMME WHICH IS THE SUBJECT OF THIS DECISION IS NECESSARY TO ATTAIN THE AFOREMENTIONED OBJECTIVES OF THE TREATY ; WHEREAS THE COMMISSION IN ITS COMMUNICATION TO THE COUNCIL OF 17 JULY 1981 ON THE SITUATION AND PROSPECTS OF THE COMMUNITY TEXTILES AND CLOTHING INDUSTRY , STRESSED THE NEED FOR A SPECIAL EFFORT IN THE FIELD OF RESEARCH AND INNOVATION WITHIN THE TEXTILES AND CLOTHING INDUSTRY THROUGH THE COORDINATION OF RESEARCH AT COMMUNITY LEVEL AND WITH THE DIRECT INVOLVEMENT OF THE INDUSTRY ITSELF ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS GIVEN ITS OPINION CONCERNING THE PROPOSAL FROM THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 A RESEARCH AND DEVELOPMENT PROGRAMME FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF TEXTILES AND CLOTHING , AS SET OUT IN THE ANNEX HERETO , IS HEREBY ADOPTED FOR A PERIOD OF THREE YEARS FROM 1 NOVEMBER 1981 . THE COMMISSION SHALL EACH YEAR SEND TO THE EUROPEAN PARLIAMENT AND TO THE COUNCIL A COMMUNICATION STATING THE PROGRESS MADE IN THE RESEARCH , THE RESULTS ACHIEVED AND THE USE OF APPROPRIATIONS . ARTICLE 2 THE APPROPRIATIONS NECESSARY FOR IMPLEMENTING THE PROGRAMME , WHICH ARE FIXED AT 3.9 MILLION ECU , SHALL BE ENTERED IN THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 3 THE COMMISSION IS RESPONSIBLE FOR THE IMPLEMENTATION OF THE PROGRAMME . TO ASSIST IT IN THIS TASK , THERE SHALL BE SET UP AN ADVISORY COMMITTEE ON MANAGEMENT OF THE PROGRAMME OF RESEARCH AND DEVELOPMENT IN THE FIELD OF TEXTILES AND CLOTHING WHOSE TERMS OF REFERENCE AND COMPOSITION SHALL BE DEFINED IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 5 ). ARTICLE 4 THE INFORMATION RESULTING FROM THE EXECUTION OF THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH REGULATION ( EEC ) NO 2380/74 ( 6 ). DONE AT BRUSSELS , 15 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT D . HOWELL **** ANNEX THE PROGRAMME REFERRED TO IN ARTICLE 1 COVERS THE FOLLOWING FOUR TOPICS : 1 . GARMENT PHYSIOLOGY AND CONSTRUCTION . 2 . QUALITY OF KNITTED FABRICS AND KNITTED ARTICLES . 3 . APPLICATION OF NEW SPINNING TECHNOLOGIES IN THE WOOL INDUSTRY . 4 . UPGRADING OF LINEN .